DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
No documents were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/EP2017/074248, to which the instant application claims priority.
European Search Report
No documents were cited as “X” and/or “Y” references in the European Search Report for European Application 16191546.7, to which the instant application also claims priority.
Drawings
The drawings, filed 3/19/2019, are accepted by the examiner.
Reasons for Allowance
EP 2888955 A, which was cited and discussed in the International Search Report and Written Opinion for International Application PCT/EP2017/074248, is the nearest prior art.  EP 2888955 A discloses most of the features claimed in Claim 1, but fails to disclose that the overlapping region extends at least 45 degrees circumferentially around the aerosol generating article that the removable tipping wrapper portion is adhered to itself by an area of adhesive provided in the overlapping region and positioned such that the tipping wrapper portion tipping wrapper portion comprises an adhesive free area adjacent at least a portion of the first longitudinal edge.
The prior art provides no motivation to modify its disclosures to obtain the invention as claimed with an expectation of gaining an advantage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748